Appeal by the defendant from an order of the Supreme Court, Richmond County (Rienzi, J), dated April 23, 2004, which, after a hearing pursuant to Correction Law article 6-C, designated him a level three sex offender.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court’s determination to designate the defendant a level three sex offender was supported by clear and convincing evidence (see Correction Law § 168-n [3]). The court properly assessed 20 points because the defendant engaged in a continuing course of conduct (see People v Thornton, 16 AD3d 1169 [2005]; People v Brown, 302 AD2d 919, 920 [2003]; People v Hampton, 300 AD2d 641 [2002]). Crane, J.P., Luciano, Skelos and Lifson, JJ., concur.